Title: To Benjamin Franklin from Madame Brillon, 15 February 1784
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


          
            ce 15 Février a paris [1784]
          
          Je vous ai promis mon bon papa de vous écrire lors de mon depart de passy et jusqu’ici je ne l’ai pas encore fait, parceque monsieur votre fils m’a donné quelquefois de vos nouvélles, d’autres fois j’en ai envoyé sçavoir, d’autres fois encore j’ai éspéré que le temp deviendroit moins dur et que je pourrois vous allér voir; je crains a la longue que vous ne me soupçoniés d’oubly (ce seroit injuste) mais je veux mesme me méttre a l’abri du soupçon en vous disant mon bon ami que je vous regrétte et vous aime, comme je vous aimai, comme je vous aimerai toujours; et qu’au milieu du bonheur qui m’environne (car je suis heureuse) il n’est point de jours ou je ne pense a vous et a mes bons voisins le veillard, ou je ne désire le printems qui doit tous nous réunirs, ce sera vérs le milieu d’avril que j’irai vous rejoindres, que la nature sera belle alors! Et combien l’amitié l’embéllira encore a mes yeux! Adieu l’ami chéri de mon coeur aimés moi, pensés a moi, et distes vous a chacuns des instans ou vous y penserés, surement óh surement elle pense aussi a moi:
          Recevés l’hommage tendre de tous les miens, et embrassés la bonne maman le veillard, sa fille la jolie voisine caillot, et distes je vous en prie mon bon papa mille choses amicales de ma part au grand voisin, au pére caillot et a mrs vos fils:
         
          Addressed: A Monsieur / Monsieur Franklin / ambassadeur des états unis / de l’amérique / a Passy
        